Judgment, Supreme Court, Bronx County (Eileen Koretz, J.H.O.), rendered January 12, 2010, convicting defendant, after a nonjury trial, of attempted aggravated harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
*559The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The fact that the court acquitted defendant of other charges does not warrant a different conclusion (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The absence of a translation of certain tape recordings was satisfactorily explained and does not warrant an adverse inference against the People. Concur— Tom, J.P., Andrias, Catterson, Acosta and Manzanet-Daniels, JJ.